                                             Case 3:18-cv-02992-LB Document 107 Filed 12/09/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT

                                   9                                      NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11       J. T., et al.,                                     Case No. 18-cv-02992-LB
                                  12                        Plaintiffs,
Northern District of California
 United States District Court




                                                                                              ORDER APPROVING MINOR'S
                                  13                 v.                                       SETTLEMENT
                                  14       ANTIOCH UNIFIED SCHOOL DISTRICT,                   Re: ECF No. 104
                                           et al.,
                                  15
                                                            Defendants.
                                  16

                                  17        The plaintiff filed an unopposed motion for the court’s approval of the minor’s compromise.1

                                  18   The court can decide the motion without oral argument, see N.D. Cal. Civ. L. R. 7-1(b), and grants

                                  19   the motion.

                                  20         “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                  21   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                  22   (9th Cir. 2011). “Rule 17(c) provides, in relevant part, that a district court ‘must appoint a

                                  23   guardian ad litem — or issue another appropriate order — to protect a minor or incompetent

                                  24   person who is unrepresented in an action.’” Id. (quoting Fed. R. Civ. P .17(c)). “In the context of

                                  25   proposed settlements in suits involving minor plaintiffs, this special duty requires a district court

                                  26

                                  27   1
                                         Mot. – ECF No. 104; Notice – ECF No. 106. Citations refer to material in the Electronic Case File
                                       (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents. The
                                  28   parties consented to the undersigned’s jurisdiction. Joint Consent – ECF No. 102.

                                       ORDER – No. 18-cv-02992-LB
                                                 Case 3:18-cv-02992-LB Document 107 Filed 12/09/19 Page 2 of 2




                                   1   to ‘conduct its own inquiry to determine whether the settlement serves the best interests of the

                                   2   minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)).

                                   3         The Ninth Circuit has also made clear that, in cases involving the settlement of federal claims,

                                   4   district court judges should “limit the scope of their review to the question whether the net amount

                                   5   distributed to each minor plaintiff in the settlement is fair and reasonable, in light of the facts of

                                   6   the case, the minor’s specific claim, and recovery in similar cases,” and should “evaluate the

                                   7   fairness of each minor plaintiff’s net recovery without regard to the proportion of the total

                                   8   settlement value designated for adult co-plaintiffs or plaintiffs’ counsel — whose interests the

                                   9   district court has no special duty to safeguard.” Id. at 1181–82 (citing Dacanay, 573 F.2d at 1078).

                                  10         In the proceedings before the Office of Administrative Hearings, the District prevailed on all

                                  11   issues but one, and the student prevailed on a procedural issue about the appropriate participants at

                                  12   an Individualized Assessment Program (“IEP”) meeting.2 To remedy the procedural violation
Northern District of California
 United States District Court




                                  13   concerning the proper IEP participants, the Administrative Law Judge ordered one hour of training

                                  14   on required IEP procedures by trainers who were not employed by the District.3 The plaintiff

                                  15   appealed, and the case ultimately settled for attorney’s fees and a $10,000 payment to the student

                                  16   for funding for programs, classes, and a computer.4 Given the facts of the case and the minor’s

                                  17   specific claims, the settlement is fair and reasonable, and the attorney’s fees and costs are

                                  18   reasonable and appropriate.

                                  19         In sum, the court approves the unopposed minor’s compromise.

                                  20         IT IS SO ORDERED.

                                  21         Dated: December 9, 2019

                                  22                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  23                                                     United States Magistrate Judge
                                  24

                                  25

                                  26
                                       2
                                           Mot. – ECF No. 104 at 3.
                                  27   3
                                           Id.
                                  28   4
                                           Id. at 3.

                                       ORDER – No. 18-cv-02992-LB                          2
